Title: Abigail Adams to Thomas Jefferson, 24 November 1785
From: Adams, Abigail
To: Jefferson, Thomas


     
      Sir
      Grosvenor Square Novr. 24th. 1785
     
     I hope if the Marquiss de la Fayette is returned to Paris he may be able to give us some account of Colln. Smith for whom we are not a little anxious, having no intelligence from him since the begining of September when he wrote that he should tarry at Berlin till the reviews were over which would be by the 20th. of that month and then should make the utmost expedition to Paris where his stay would be six days or six Hours according to the intelligence he should meet with there from Mr. Adams. Ten weeks have since elapsed and not a Line or Syllable respecting him has come to hand, in all that time we have been daily and hourly expecting his return. We should have been still more anxious, if the Spanish Minister had not informed us that by a Letter which he received from Colln. Miranda early in Septemr. he wrote him that he had some thoughts of going to Vienna. Colln. Miranda’s friends are allarmed about him and have been here to inquire if we could give any account of him. We are now daily more and more anxious because we cannot account for Coll. Smiths long absence but by sickness or some disaster, and even then we ought to have heard from him or of him. You will be so good Sir as to give us every information in your Power as soon as may be.
     We suppose you have made an excursion to Fontainbleau by our not having heard from you for a long time. Mr. Preston found the Letters he supposed to have been taken out of his Trunk, amongst his Linnen ten days after his arrival. Your orders shall be executed to the best of my abilities.
     Inclosed is a Letter which I found a few days ago respecting the Wine which you was so kind as to take. Mr. Adams is uncertain whether he requested you to Pay to Mr. Bonfeild on his order 319 Livres for a Cask of Wine which he procured for him and of which he never received any account untill his arrival here. If Mr. Barclay has not done it Mr. Adams would be obliged to you to pay it for him.
     A Vessell arrived this week from New York and brings papers to the 16 15 of Octr. They contain nothing material. A Letter from Mr. Jay informs us that no Minister was yet appointed to the Hague, but that Mr. Izard and Mr. Madison were in Nomination, that the rage for New states was very prevalent, which he apprehended would have no good affect. He wished the Ministers abroad to bear testimony against it in their Letters to Congress.
     
     In this Country there is a great want of many French comodities. Good sense, Good Nature, Political Wisdom and benevolence. His Christian Majesty would render essential service to His Britanick Majesty if he would permit Cargoes of this Kind to be exported into this Kingdom against the next meeting of Parliament.
     The Treaty lately concluded between France and Holland and the Conduct of England with respect to America proves Her absolute deficiency in each Article.
     Compliments to the Gentlemen of your Family from Sir your Humble Servant
     
      A Adams
     
    